Citation Nr: 9912676	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-02 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for neuralgia of the 
upper radicular group (fifth and sixth cervicals).

2.  Entitlement to service connection for lumbosacral strain.

3.  Entitlement to service connection for chronic patellar 
femoral pain syndrome with acute right, lateral, collateral 
ligament strain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel


INTRODUCTION

The veteran had active service from September 1990 to 
September 1995.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1996 rating decision of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied claims of service 
connection for neuralgia of the upper radicular group (fifth 
and sixth cervicals), lumbosacral strain, and chronic 
patellar femoral pain syndrome with acute right, lateral, 
collateral ligament strain.


REMAND

Service medical records reflect that the veteran presented on 
July 14, 1992, with a report that he had struck his face 
while working on his car.  Objective findings included full 
sensation and range of motion of the extremities, mild 
weakness of the right lower extremity, and dull sensation in 
the right arm.  Neurological evaluation was normal.  The 
clinical assessment was left-side-of-face contusion.  He was 
to avoid driving and operating equipment for 48 hours; return 
to the clinic if he had any change in mental status, blurred 
vision or any other neurologic abnormalities; and return to 
full duty on July 16, 1992.  

The service medical records further reflect that a report of 
medical history taken in July 1993, for purposes of 
deployment to Somalia, is negative for complaints or findings 
of a face, neck, back, or knee disorder.  In September 1993, 
the veteran reported right-sided back pain since falling off 
his bike eight days before.  The diagnostic impression was of 
a soft tissue injury to the right paraspinal region.  He was 
to follow up if symptoms worsened, and was to stretch before 
exercise.  

A report of pre-deployment health screening, performed in 
July 1994, indicates the veteran denied the existence of 
recurrent back pain and of a trick or locked knee.  In August 
1994, he complained of right-sided low back pain, right knee 
pain, right shoulder pain, and numbness and tingling all 
along the right side of his body.  He reported that he ran 
and lifted weights.  X-ray examination of the right knee was 
negative.  X-rays of the lumbosacral spine showed 
questionable narrowing at the L5-S1 level, and was otherwise 
unremarkable.  The veteran was to avoid excessive 
weightlifting.  

Records of the physical/occupational therapy clinic at the 
U.S. Naval Hospital in Okinawa, dated in March 1995, indicate 
the veteran attended "back school."  At a neurosurgery 
consultation in March 1995, he reported he had injured his 
neck while working on his car in 1993, and since then had 
experienced intermittent pain in the neck, right upper 
extremity, and right lower extremity.  Neurosurgery reports 
in May 1995 indicate magnetic resonance imaging (MRI) of the 
lumbar spine was completely within normal limits, and MRI of 
the cervical spine showed a small herniated nucleus pulposus 
at C6-7, with no nerve root or thecal sac compression.

Physical/occupational therapy clinic records in May 1995 
reflect assessment of an essentially normal objective 
examination, subjective complaints of right shoulder and neck 
pain, and administration of cervical traction.  A record in 
June 1995 reflects the veteran reported 60 percent 
improvement of neck pain; the assessment was of myofascial 
pain.  On a report of "5 YR" medical examination in June 
1995, it was noted that the veteran complained of 
intermittent paresthesias of the right upper extremity and 
lower extremity, and low back pain, and that he would be sent 
to physical therapy for evaluation.  

A record dated in July 1995 indicates the veteran reported he 
had twisted his right knee playing soccer four days before.  
He reported intermittent right knee pain since 1993.  He 
complained of pain with ambulation, and no numbness or 
weakness.  He had tenderness of the lateral aspect, and 
limitation of motion.  Assessment was right lateral 
collateral ligament strain and chronic patellofemoral pain 
syndrome.  He was to apply ice, use Motrin, a knee brace and 
crutches, and was referred for orthopedic consultation.  The 
consultation sheet noted the veteran was on terminal leave.  
A report of orthopedic consultation is not of record.

The veteran filed an original application for compensation or 
pension in March 1996, seeking service connection for 
multiple disorders, including a pinched nerve in the back of 
the neck, chronic low back pain, and chronic patellofemoral 
pain syndrome with acute right lateral collateral ligament 
strain.

VA examinations were conducted in March 1996.  The veteran 
reported he had suffered from low back pain in service, and 
had stiffness on prolonged walking and standing.  He reported 
injury to the right knee in service, and pain and locking.  
He also reported chronic neck pain without radiculopathic 
symptoms.  On examination, range of motion of the cervical 
spine was normal.  There was no tenderness or paravertebral 
muscle spasm.  The musculature of the upper limbs revealed 
normal motor strength.  There was no evidence of sensory 
radiculopathy involving any nerve roots of the cervical 
plexus.  Straight leg raising was achievable to 90 degrees 
bilaterally.  Range of motion of the hips was normal.  The 
right knee had extension to 10 degrees and flexion to 180 
degrees, and normal anteroposterior and lateral stability.  
There was no varus or valgus deformity of the tibia on the 
femur, nor any effusion or patellar laxity.  Babinski's signs 
were absent, and there was no evidence of lower lumbar or 
upper lumbosacral sensory neuropathy.  The musculature of the 
lower extremities was intact and symmetrical.  Lumbar flexion 
was to 95 degrees, and there was no scoliosis or tenderness 
of the lumbosacral spine.  In conclusion, the examiner 
reported that the veteran had a history of low back pain and 
a normal lumbosacral spine series performed at VAMC Long 
Beach; a history of chronic knee pain without evidence of 
laxity or abnormality; and a history of chronic neck pain 
with a normal cervical spine series performed at VAMC Long 
Beach.

In its May 1996 rating decision, the RO noted the evidence of 
treatment in service for neck complaints, for low back 
complaints, and for right knee complaints, but found the 
record was negative for evidence of a current disability of 
the neck, for evidence of a chronic low back condition, and 
for a current disability of the right knee.  The claims were 
denied as not well grounded.

The veteran testified at a Travel Board hearing before the 
undersigned Member of the Board at the RO in February 1999.  
With respect to all three claimed disabilities, he reported 
post-service VA treatment, beginning within one year of 
discharge, and ending some time in 1998.  He also reported 
numerous current symptoms with respect to each disability.

In order to establish service connection for a disability, 
there must be objective evidence that establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110.  A claimant for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well grounded.  A 
well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet.App. 609 (1992).  In the context of a claim for direct 
service connection, there must be competent evidence of a 
current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus (that is, a link or connection) 
between the in-service injury or disease and the current 
disability (medical evidence).  See Elkins v. West, 12 
Vet.App. 209, 213 (1999)
(en banc), citing Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

As the veteran has not, to this point, submitted competent 
evidence of the existence of current disabilities or 
competent evidence of a direct nexus between current 
disabilities and service, his claim has been denied.  While 
the Board similarly finds a lack of such evidence, the Board 
finds that additional development is nevertheless necessary, 
prior to a final decision in this case.

In Robinette v. Brown, 8 Vet.App. 69 (1995), the Court held 
that VA's duty to assist a claimant includes, in appropriate 
circumstances, the gathering of evidence and the conduct of a 
thorough and comprehensive medical examination.  Even where a 
claim may not be well grounded, VA is obligated to advise a 
claimant that evidence which the record indicates may exist, 
and which may serve to well ground the claim, should be 
submitted, or VA is obligated to attempt to secure such 
evidence on the claimant's behalf.  The record indicates the 
veteran received post-service VA treatment for the claimed 
disabilities, but the records of same have not been submitted 
by the veteran or secured by the RO.

Thus, under the circumstances of this case, the Board is of 
the opinion that the RO has been put on notice that relevant 
evidence exists, or could be obtained, which, if true, would 
make the appellant's claim "plausible," and that further 
action by the RO is necessary to assist the appellant 
pursuant to the provisions of 38 U.S.C.A. § 5103(a).  
Robinette, supra, at 80.  See McKnight v. Gober, 131 
F.3d 1483, 1485 (Fed. Cir. 1997) ("We agree with Robinette . 
. ."); see also Brewer v. West, 11 Vet. App, 228, 235 (1998) 
("The absence of a well-grounded claim, however, does not 
absolve the Secretary of all duties.").

To ensure that all evidence potentially relevant to this 
claim is obtained, and to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should take appropriate steps to 
contact the veteran and ask him to provide as 
much detail as possible concerning the dates 
and places where he has received post-service 
treatment for the claimed disabilities, 
including details concerning the reported 
treatment at VAMC Long Beach.  Following 
receipt of this information, the RO should 
take appropriate steps to obtain the records 
of such treatment and associate any records 
thus received with the claims file. 

2.  If new evidence is obtained during the 
aforementioned development, and if it shows 
that one or more of the claims are well 
grounded, the veteran should be afforded 
appropriate thorough and comprehensive VA 
medical examination(s) to determine the 
severity of the disabilities.  The examining 
physician should be provided, prior to the 
examination(s), the opportunity to review the 
claims file, including all available records 
regarding the veteran's past medical history 
and a copy of this Remand, in order to 
facilitate study of this case.  Documentation 
of the veteran's notification of the 
scheduling of the examination should be 
associated with the claims file. 

3.  Upon completion of the development of the 
record requested by the Board, and of any 
other development deemed appropriate by the 
RO, the RO should again consider the veteran's 
claims.  In the event the claims are denied, 
the veteran and his representative should be 
apprised and provided a supplemental statement 
of the case, and adequate time to respond 
thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


